Order entered July 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00707-CR

                            JOHN DAVID SHOCKLEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-51734-T

                                             ORDER
       The Court GRANTS the June 27, 2013 request of the Dallas County District Clerk for an

extension of time to file the supplemental clerk’s record in this appeal.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental clerk’s record containing a detailed itemization of the costs

assessed in the case, including but not limited to, specific court costs, fees, and court appointed

attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bill shall be signed by the officer who charged the cost or the officer who is entitled to receive

payment for the cost. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office,

Criminal Records Division; and to counsel for all parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE